Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed over the prior art of record as none of them, alone or in combination, disclose headwear with an outer shell, a first shell duct coupled to an interior surface of and on a first side of the outer shell and having a first exhaust port in the top half of the outer shell and a second exhaust port in a bottom half of the outer shell, a second shell duct coupled to the interior surface of and on a second side of the outer shell and including a third exhaust port in the top half of the outer shell and a fourth exhaust port in a bottom half of the outer shell, a manifold coupled to the shell ducts providing portions of airflow to the first and second shell ducts and configured to be located rear of a wearer’s head to bias the center of gravity rearward, and a shield coupled to the front of the outer shell where the first and third exhaust ports are positioned above the shield.  The closest prior art is Hutter (US 3955570) and Huh (US 2009/0089908).   In combination, Hutter and Huh teach headwear with an outer shell, a first shell duct coupled to an interior surface of and on a first side of the outer shell and having a first exhaust port in the top half of the outer shell and a second exhaust port in a bottom half of the outer shell, a second shell duct coupled to the interior surface of and on a second side of the outer shell and including a third exhaust port in the top half of the outer shell and a fourth exhaust port in a bottom half of the outer shell, a manifold coupled to the shell ducts providing portions of airflow to the first and second shell ducts .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732